Citation Nr: 0336674	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a left 
foot fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1940 to September 
1945.

This appeal originally arose from a January 2000 rating 
action that denied a rating in excess of 10 percent for 
residuals of a left foot fracture.  Later in January 2000, a 
Notice of Disagreement was received, followed by the RO's 
issuance of Statement of the Case (SOC).  A Substantive 
Appeal was received in February 2000.  In May 2000, the 
veteran and his wife testified at a hearing before a hearing 
officer at the RO; a transcript of the hearing is of record.  

By decision of June 2000, the hearing officer granted an 
increased rating from      10 percent to 20 percent for the 
veteran's left foot disability, effective from the October 
18, 1999 date of the claim for increase; the matter of a 
rating in excess of 20 percent remains for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Supplemental 
SOCs (SSOCs) were issued in June 2000 and April and June 
2003, reflecting the RO's continued denial of a rating in 
excess of 20 percent for service-connected left foot 
disability.  

By letter of October 2003, the RO notified the veteran of a 
Board of Veterans' Appeals (Board) hearing (Travel Board 
hearing) at the RO that had been scheduled for him later that 
month.  The veteran cancelled the hearing via a statement 
that was subsequently received in October 2003.

In December 2003, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative, on the veteran's 
behalf, to advance this case on the Board's docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).       

For the reasons explained below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) is Washington, D.C.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all RO action needed to fairly adjudicate the claim on appeal 
has not been accomplished.  

First, the RO must obtain and associate with the claims file 
all records of pertinent outstanding medical treatment of the 
veteran, to ensure that the record is complete.  

The veteran has contended that he regularly receives 
outpatient podiatric treatment for his left foot disability 
at the VA Medical Center (VAMC) in West Haven, Connecticut.  
Appellate review discloses that, although many records from 
the West Haven VAMC have been obtained, they primarily show 
treatment and evaluation of the veteran at the mental hygiene 
and audiological clinics, not the podiatric clinic.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding pertinent VA 
podiatric records from the abovementioned facility from 1998 
to the present time, following the procedures prescribed in 
38 C.F.R. § 3.159(c)(2003) as regards requesting records from 
Federal facilities.

The veteran has also submitted evidence showing podiatric 
treatment and evaluation in August 2000 by D. W. Mader, 
D.P.M., of Family Footcare PC, Route 63 Professional Center, 
1183 New Haven Road, Naugatuck, Connecticut 06770.  However, 
all records of podiatric treatment from that medical provider 
have not been obtained.  The Board finds that copies of all 
such records up to the present time should be obtained.  .

Additionally, the RO should also the veteran another 
opportunity to present information and/or evidence pertinent 
to the increased rating claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

Second, the Board finds that the RO should arrange for the 
veteran to undergo further medical evaluation of his left 
foot to obtain further information needed to evaluate the 
claim for increase.  In this regard, the Board points out 
that the evidence currently of record does not include 
sufficient medical findings to fully and fairly evaluate the 
claim, to include with respect to the veteran's assertions 
(advanced through his representative), that the veteran is 
entitled to a separate evaluation for left foot arthritis 
that is a residual of his service-connected left foot 
fracture.  A medical finding as to whether the symptoms and 
effects of the veteran's nonservice-connected total left knee 
replacement can be distinguished  from the service-connected 
left foot disability currently under consideration also is 
needed.  In this regard, the Board emphasizes that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the service-connected condition under 
consideration.  See Mittleider v. West, 11 Vet. App. 181 
(1998); 38 U.S.C.A. § 3.102 (2003). 

Under these circumstances, the Board finds that, after 
associating with the claims file all outstanding pertinent 
records (to ensure that the record is complete and that the 
examiner has the veteran's fully-documented medical history), 
the RO should arrange for the veteran to undergo a new VA 
orthopedic examination of his left foot, with findings 
responsive to the points raised above.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, will result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination by the pertinent VA medical facility at 
which it was to have been conducted.  

The actions identified above are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.) for the following action:

1.  The RO should request that the West 
Haven VAMC furnish copies of all records 
of podiatric treatment and evaluation of 
the veteran for residuals of a left foot 
fracture from 1998 to the present.  These 
should specifically include a written 
report of left foot X-rays dated on or 
about October 13, 1998.  In requesting 
these records, the RO should follow the 
procedures of 38 C.F.R. § 3.159(c) 
(2003), as regards requesing records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.   The RO should send the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should specifically 
request that the veteran complete the 
form authorizing the release of medical 
information to the VA from Family 
Footcare PC (including treatment records 
of D. W. Mader, D.P.M.), Route 63 
Professional Center, 1183 New Haven Road, 
Naugatuck, Connecticut 06770.  

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified (to 
include the treatment records identified 
above), by following the procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic examination of the 
left foot.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies (to include X-rays and 
range of motion testing, expressed in 
degrees, with standard ranges provided 
for comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should identify all 
residuals of the veteran's in-service 
left foot fracture.  The examiner should 
specifically indicate whether the veteran 
currently has arthritis of the left foot 
as a residual of foot fracture, and, if 
so, whether such condition constitutes a 
separate and distinct disability capable 
of being evaluated separately from any 
other left foot fracture residuals.

In rendering the following findings, the 
examiner should, to the extent possible, 
render such findings only with respect to 
service-connected left foot fracture 
residuals.  However, if it is not 
medically possible to distinguish these 
symptoms from the nonservice-connected 
left knee replacement, the examiner 
should clearly so state, indicating that 
his/her findings are with respect to 
total left lower extremity impairment.   

The examiner should render specific 
findings as to whether, during 
examination of the left foot, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins. The 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the left foot 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the left 
foot.  The examiner should also indicate 
whether there is any ankylosis affecting 
the left foot.

Based on all medical findings, the 
examiner should render an assessment as 
to whether the residuals of a left foot 
fracture are best characterized as 
moderate, moderately severe, or severe. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility at 
which it was to have been conducted. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 20 percent for 
residuals of a left foot fracture on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, the RO should 
document its consideration as to whether 
the veteran is entitled to a separate 
evaluation for any arthritis that is a 
residual of his service-connected left 
foot fracture, and whether the symptoms 
and effects of service-connected left 
foot fracture residuals can be medically 
distinguished from those attributable to 
nonservice-connected left knee 
replacement.  

10.  In the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,     12 Vet. App. 369 (1999); Colon 
v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


